DETAILED ACTION
Status of Claims: Claims 1-18 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Non-patent literature document #1 of The information disclosure statement filed 03/16/2020 has been placed in the application file, but the information referred to therein has not been considered because the date of the document was not provided and could not be determined from the document itself or from the cited website.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 7, and 13 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious receiving, by one or more processors of a broker service apparatus from a telephony service, a first control signal comprising a first unique identifier and data targeted to a first mobile device; ascertaining, by the one or more processors of a broker service apparatus in response to the first mobile device not being connected to the broker service apparatus, that a second mobile device is connected to the broker service apparatus that stores a list of mobile devices assigned to a first group of mobile devices comprising the first mobile device and the second mobile device, said received first unique identifier having been used by the one or more processors of the broker service apparatus to determine the first group and that the second mobile device is assigned to the first group; issuing, by the one or more processors in response to said ascertaining, a second control signal to the second mobile device to forward the data to the second mobile device, said second control signal comprising an identifier of the first mobile device, wherein the second control signal causes the second mobile device to use the identifier of the first mobile device in order to forward the data to the first mobile device.
Dependent claims 2-6, 8-12, and 14-18 are allowed based on the virtue of their dependency on the allowed base claims 1, 7, and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476